FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


IN RE: NCAA STUDENT-ATHLETE              No. 10-15387
NAME & LIKENESS LICENSING
LITIGATION,                                D.C. No.
                                        4:09-cv-01967-
                                             CW
SAMUEL MICHAEL KELLER; EDWARD
C. O’BANNON, JR.; BYRON BISHOP;
MICHAEL ANDERSON; DANNY                    OPINION
WIMPRINE; ISHMAEL THROWER;
CRAIG NEWSOME; DAMIEN RHODES;
SAMUEL JACOBSON,
               Plaintiffs-Appellees,

                 v.

ELECTRONIC ARTS INC.,
             Defendant-Appellant,

                and

NATIONAL COLLEGIATE ATHLETIC
ASSOCIATION; COLLEGIATE
LICENSING COMPANY,
                     Defendants.


      Appeal from the United States District Court
         for the Northern District of California
      Claudia A. Wilken, District Judge, Presiding
2                 IN RE: NCAA LICENSING LITIG.

                      Argued and Submitted
             February 15, 2011—Pasadena, California
              Submission Vacated February 18, 2011
                     Argued and Resubmitted
             July 13, 2012—San Francisco, California

                         Filed July 31, 2013

        Before: Sidney R. Thomas and Jay S. Bybee, Circuit
        Judges, and Gordon J. Quist, Senior District Judge.*

                     Opinion by Judge Bybee;
                     Dissent by Judge Thomas


                            SUMMARY**


                    Anti-SLAPP/Video Games

    The panel affirmed the district court’s denial of a motion
to strike a complaint as a strategic lawsuit against public
participation under California’s anti-SLAPP statute, Cal. Civ.
Proc. Code § 425.16, and held that video game developer
Electronic Arts had no First Amendment defense against the
right-of-publicity claims of former college football player,
Samuel Keller.



    *
    The Honorable Gordon J. Quist, Senior District Judge for the U.S.
District Court for the Western District of Michigan, sitting by designation.
  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
              IN RE: NCAA LICENSING LITIG.                   3

    Keller filed a putative class-action complaint asserting
that Electronic Arts (EA) violated his right of publicity under
California Civil Code § 3344 and California common law by
using his likeness as part of the NCAA Football video series.
The panel held that under the “transformative use” test
developed by the California Supreme Court, EA’s use did not
qualify for First Amendment protection as a matter of law
because it literally recreated Keller in the very setting in
which he had achieved renown. The panel rejected EA’s
suggestion to import the balancing test set forth by the
Second Circuit in Rogers v. Grimaldi, 875 F.2d 994 (2nd Cir.
1989), which had been created to evaluate Lanham Act
claims, into the right-of-publicity arena. The panel further
held that the state-law defenses for the reporting of factual
information did not protect EA’s use.

    Dissenting, Judge Thomas stated that because the creative
and transformative elements of EA’s NCAA Football video
game series predominated over the commercial use of the
athletes’ likenesses, the First Amendment protects EA from
liability.



                         COUNSEL

Kelli L. Sager (argued), Alonzo Wickers IV, Karen A. Henry,
Lisa J. Kohn and Anna R. Buono, Davis Wright Tremaine
LLP, Los Angeles, California; Robert A. Van Nest, Steven A.
Hirsch and R. James Slaughter, Keker & Van Nest, LLP, San
Francisco, California, for Defendant-Appellant.
4             IN RE: NCAA LICENSING LITIG.

Steve W. Berman (argued) and Erin K. Flory, Hagens
Berman Sobol Shapiro LLP, Seattle, Washington; Robert
Carey and Leonard Aragon, Hagens Berman Sobol Shapiro
LLP, Phoenix, Arizona, for Plaintiffs-Appellees.

Douglas E. Mirell, Loeb & Loeb LLP, Los Angeles,
California, for Amicus Curiae Motion Picture Association of
America, Inc.

Amy E. Margolin, Bien & Summers, San Francisco,
California; Michael Rubin and P. Casey Pitts, Altshuler
Berzon LLP, San Francisco, California, for Amici Curiae
National Football League Players Association, Major League
Baseball Players Association, National Basketball Players
Association, National Hockey League Players’ Association,
and Major League Soccer Players Union.

Thomas R. Carpenter and Purvi Patel, American Federation
of Television & Radio Artists, AFL-CIO, New York, New
York; Duncan Crabtree-Ireland and Danielle S. Van Lier,
Screen Actors Guild, Inc., Los Angeles, California, for Amici
Curiae Screen Actors Guild, Inc., American Federation of
Television & Radio Artists, AFL-CIO, Writers Guild of
America, West, Inc., Creative Property Rights Alliance, Fifty
Six Hope Road Music Ltd., Luminary Group LLC, Thomas
Steinbeck, and Gail Knight Steinbeck.

Nathan Siegel and Lee Levine, Levine Sullivan Koch &
Schulz, L.L.P., Washington, District of Columbia, for Amici
Curiae Advance Publications, A&E Television Networks,
Allied Daily Newspapers of Washington, Association of
American Publishers, Activision, California Newspaper
Publishers Association, Capcom USA, Comic Book Legal
Defense Fund, E! Entertainment Television, ESPN, First
                  IN RE: NCAA LICENSING LITIG.                         5

Amendment Coalition, First Amendment Project, Freedom
Communications, The Gannett Company, Gawker Media,
Hybrid Films, ITV Studios, Konami Digital Entertainment,
The Los Angeles Times, The McClatchy Company, Namco
Bandai Games America, Original Productions, The Press-
Enterprise Company, Radio Television Digital News
Association, Sirens Media, Take Two Interactive Software,
Thq, Viacom, The Washington Newspaper Publishers
Association, and Wenner Media.

Gregory L. Cutner and Robert J. Wierenga, Schiff Harden,
LLP, Ann Arbor, Michigan; Rocky N. Unruh, Schiff Hardin,
LLP, San Francisco, California, for Amicus Curiae National
Collegiate Athletic Association.***


                             OPINION

BYBEE, Circuit Judge:

     Video games are entitled to the full protections of the
First Amendment, because “[l]ike the protected books, plays,
and movies that preceded them, video games communicate
ideas—and even social messages—through many familiar
literary devices (such as characters, dialogue, plot, and music)
and through features distinctive to the medium (such as the
player’s interaction with the virtual world).” Brown v. Entm’t
Merchs. Ass’n, 131 S. Ct. 2729, 2733 (2011).1 Such rights are


 ***
       The NCAA’s motion to file its amicus brief is GRANTED.
 1
   In Brown v. Electronic Arts, Inc., No. 09-56675, slip op. at 9–10 (9th
Cir. July 31, 2013), we noted that “there may be some work referred to as
a ‘video game’ (or referred to as a ‘book,’ ‘play,’ or ‘movie’ for that
6                IN RE: NCAA LICENSING LITIG.

not absolute, and states may recognize the right of publicity
to a degree consistent with the First Amendment. Zacchini v.
Scripps-Howard Broad. Co., 433 U.S. 562, 574–75 (1977). In
this case, we must balance the right of publicity of a former
college football player against the asserted First Amendment
right of a video game developer to use his likeness in its
expressive works.

    The district court concluded that the game developer,
Electronic Arts (“EA”), had no First Amendment defense
against the right-of-publicity claims of the football player,
Samuel Keller. We affirm. Under the “transformative use”
test developed by the California Supreme Court, EA’s use
does not qualify for First Amendment protection as a matter
of law because it literally recreates Keller in the very setting
in which he has achieved renown. The other First
Amendment defenses asserted by EA do not defeat Keller’s
claims either.

                                    I

    Samuel Keller was the starting quarterback for Arizona
State University in 2005 before he transferred to the
University of Nebraska, where he played during the 2007
season. EA is the producer of the NCAA Football series of
video games, which allow users to control avatars
representing college football players as those avatars


matter) that does not contain enough of the elements contemplated by the
Supreme Court [in Brown v. Entertainment Merchants Association] to
warrant First Amendment protection as an expressive work,” but asserted
that “[e]ven if there is a line to be drawn between expressive video games
and non-expressive video games, and even if courts should at some point
be drawing that line, we have no need to draw that line here.” The same
holds true in this case.
               IN RE: NCAA LICENSING LITIG.                   7

participate in simulated games. In NCAA Football, EA seeks
to replicate each school’s entire team as accurately as
possible. Every real football player on each team included in
the game has a corresponding avatar in the game with the
player’s actual jersey number and virtually identical height,
weight, build, skin tone, hair color, and home state. EA
attempts to match any unique, highly identifiable playing
behaviors by sending detailed questionnaires to team
equipment managers. Additionally, EA creates realistic
virtual versions of actual stadiums; populates them with the
virtual athletes, coaches, cheerleaders, and fans realistically
rendered by EA’s graphic artists; and incorporates realistic
sounds such as the crunch of the players’ pads and the roar of
the crowd.

    EA’s game differs from reality in that EA omits the
players’ names on their jerseys and assigns each player a
home town that is different from the actual player’s home
town. However, users of the video game may upload rosters
of names obtained from third parties so that the names do
appear on the jerseys. In such cases, EA allows images from
the game containing athletes’ real names to be posted on its
website by users. Users can further alter reality by entering
“Dynasty” mode, where the user assumes a head coach’s
responsibilities for a college program for up to thirty seasons,
including recruiting players from a randomly generated pool
of high school athletes, or “Campus Legend” mode, where
the user controls a virtual player from high school through
college, making choices relating to practices, academics, and
social life.

   In the 2005 edition of the game, the virtual starting
quarterback for Arizona State wears number 9, as did Keller,
and has the same height, weight, skin tone, hair color, hair
8                IN RE: NCAA LICENSING LITIG.

style, handedness, home state, play style (pocket passer),
visor preference, facial features, and school year as Keller. In
the 2008 edition, the virtual quarterback for Nebraska has
these same characteristics, though the jersey number does not
match, presumably because Keller changed his number right
before the season started.

    Objecting to this use of his likeness, Keller filed a
putative class-action complaint in the Northern District of
California asserting, as relevant on appeal, that EA violated
his right of publicity under California Civil Code § 3344 and
California common law.2 EA moved to strike the complaint
as a strategic lawsuit against public participation (“SLAPP”)
under California’s anti-SLAPP statute, Cal. Civ. Proc. Code
§ 425.16, and the district court denied the motion. We have
jurisdiction over EA’s appeal pursuant to 28 U.S.C. § 1291.
See Batzel v. Smith, 333 F.3d 1018, 1024–26 (9th Cir. 2003).3




 2
   There are actually nine named plaintiffs, all former National Collegiate
Athletic Association (“NCAA”) football or basketball players: Keller,
Edward O’Bannon, Jr. (UCLA), Byron Bishop (University of North
Carolina), Michael Anderson (University of Memphis), Danny Wimprine
(University of Memphis), Ishmael Thrower (Arizona State University),
Craig Newsome (Arizona State University), Damien Rhodes (Syracuse
University), and Samuel Jacobson (University of Minnesota). EA’s NCAA
basketball games are also implicated in this appeal. Because the issues are
the same for each plaintiff, all of the claims are addressed through our
discussion of Keller and NCAA Football.
     3
   We review de novo the district court’s denial of a motion to strike
under California’s anti-SLAPP statute. Mindys Cosmetics, Inc. v. Dakar,
611 F.3d 590, 595 (9th Cir. 2010).
              IN RE: NCAA LICENSING LITIG.                  9

                              II

    California’s anti-SLAPP statute is designed to discourage
suits that “masquerade as ordinary lawsuits but are brought to
deter common citizens from exercising their political or legal
rights or to punish them for doing so.” Batzel, 333 F.3d at
1024 (internal quotation marks omitted). The statute
provides:

       A cause of action against a person arising
       from any act of that person in furtherance of
       the person’s right of petition or free speech
       under the United States Constitution or the
       California Constitution in connection with a
       public issue shall be subject to a special
       motion to strike, unless the court determines
       that the plaintiff has established that there is a
       probability that the plaintiff will prevail on the
       claim.

Cal. Civ. Proc. Code § 425.16(b)(1). We have determined that
the anti-SLAPP statute is available in federal court. Thomas
v. Fry’s Elecs., Inc., 400 F.3d 1206 (9th Cir. 2005) (per
curiam).

    We evaluate an anti-SLAPP motion in two steps. First,
the defendant must “make a prima facie showing that the
plaintiff’s suit arises from an act by the defendant made in
connection with a public issue in furtherance of the
defendant’s right to free speech under the United States or
California Constitution.” Batzel, 333 F.3d at 1024. Keller
does not contest that EA has made this threshold showing.
Indeed, there is no question that “video games qualify for
First Amendment protection,” Entm’t Merchs. Ass’n,
10               IN RE: NCAA LICENSING LITIG.
131 S. Ct. at 2733, or that Keller’s suit arises from EA’s
production and distribution of NCAA Football in furtherance
of EA’s protected right to express itself through video games.

    Second, we must evaluate whether the plaintiff has
“establish[ed] a reasonable probability that the plaintiff will
prevail on his or her . . . claim.” Batzel, 333 F.3d at 1024.
“The plaintiff must demonstrate that the complaint is legally
sufficient and supported by a prima facie showing of facts to
sustain a favorable judgment if the evidence submitted by
plaintiff is credited.” Metabolife Int’l, Inc. v. Wornick,
264 F.3d 832, 840 (9th Cir. 2001) (internal quotation marks
omitted). The statute “subjects to potential dismissal only
those actions in which the plaintiff cannot state and
substantiate a legally sufficient claim.” Navellier v. Sletten,
52 P.3d 703, 711 (Cal. 2002) (internal quotation marks
omitted). EA did not contest before the district court and does
not contest here that Keller has stated a right-of-publicity
claim under California common and statutory law.4 Instead,
EA raises four affirmative defenses derived from the First
Amendment: the “transformative use” test, the Rogers test,
the “public interest” test, and the “public affairs” exemption.
EA argues that, in light of these defenses, it is not reasonably
probable that Keller will prevail on his right-of-publicity



  4
    The elements of a right-of-publicity claim under California common
law are: “(1) the defendant’s use of the plaintiff’s identity; (2) the
appropriation of plaintiff’s name or likeness to defendant’s advantage,
commercially or otherwise; (3) lack of consent; and (4) resulting injury.”
Stewart v. Rolling Stone LLC, 105 Cal. Rptr. 3d 98, 111 (internal
quotation marks omitted). The same claim under California Civil Code
§ 3344 requires a plaintiff to prove “all the elements of the common law
cause of action” plus “a knowing use by the defendant as well as a direct
connection between the alleged use and the commercial purpose.” Id.
                 IN RE: NCAA LICENSING LITIG.                         11

claim. This appeal therefore centers on the applicability of
these defenses. We take each one in turn.5

                                   A

    The California Supreme Court formulated the
transformative use defense in Comedy III Productions, Inc. v.
Gary Saderup, Inc., 21 P.3d 797 (Cal. 2001). The defense is
“a balancing test between the First Amendment and the right
of publicity based on whether the work in question adds
significant creative elements so as to be transformed into
something more than a mere celebrity likeness or imitation.”
Id. at 799. The California Supreme Court explained that
“when a work contains significant transformative elements,
it is not only especially worthy of First Amendment
protection, but it is also less likely to interfere with the
economic interest protected by the right of publicity.” Id. at
808. The court rejected the wholesale importation of the
copyright “fair use” defense into right-of-publicity claims,
but recognized that some aspects of that defense are
“particularly pertinent.” Id.; see 17 U.S.C. § 107; see also
SOFA Entm’t, Inc. v. Dodger Prods., Inc., 709 F.3d 1273,
1277–78 (9th Cir. 2013) (discussing the “fair use” defense
codified in 17 U.S.C. § 107).

    Comedy III gives us at least five factors to consider in
determining whether a work is sufficiently transformative to
obtain First Amendment protection. See J. Thomas McCarthy,
The Rights of Publicity and Privacy § 8:72 (2d ed. 2012).
First, if “the celebrity likeness is one of the ‘raw materials’


 5
   Just as we did in Hilton v. Hallmark Cards, we reserve the question of
whether the First Amendment furnishes a defense other than those the
parties raise. 599 F.3d 894, 909 n.11 (9th Cir. 2009).
12             IN RE: NCAA LICENSING LITIG.

from which an original work is synthesized,” it is more likely
to be transformative than if “the depiction or imitation of the
celebrity is the very sum and substance of the work in
question.” Comedy III, 21 P.3d at 809. Second, the work is
protected if it is “primarily the defendant’s own
expression”—as long as that expression is “something other
than the likeness of the celebrity.” Id. This factor requires an
examination of whether a likely purchaser’s primary
motivation is to buy a reproduction of the celebrity, or to buy
the expressive work of that artist. McCarthy, supra, § 8:72.
Third, to avoid making judgments concerning “the quality of
the artistic contribution,” a court should conduct an inquiry
“more quantitative than qualitative” and ask “whether the
literal and imitative or the creative elements predominate in
the work.” Comedy III, 21 P.3d at 809. Fourth, the California
Supreme Court indicated that “a subsidiary inquiry” would be
useful in close cases: whether “the marketability and
economic value of the challenged work derive primarily from
the fame of the celebrity depicted.” Id. at 810. Lastly, the
court indicated that “when an artist’s skill and talent is
manifestly subordinated to the overall goal of creating a
conventional portrait of a celebrity so as to commercially
exploit his or her fame,” the work is not transformative. Id.

    We have explained that “[o]nly if [a defendant] is entitled
to the [transformative] defense as a matter of law can it
prevail on its motion to strike,” because the California
Supreme Court “envisioned the application of the defense as
a question of fact.” Hilton, 599 F.3d at 910. As a result, EA
“is only entitled to the defense as a matter of law if no trier of
fact could reasonably conclude that the [game] [i]s not
transformative.” Id.
               IN RE: NCAA LICENSING LITIG.                    13

    California courts have applied the transformative use test
in relevant situations in four cases. First, in Comedy III itself,
the California Supreme Court applied the test to T-shirts and
lithographs bearing a likeness of The Three Stooges and
concluded that it could “discern no significant transformative
or creative contribution.” Id. at 811. The court reasoned that
the artist’s “undeniable skill is manifestly subordinated to the
overall goal of creating literal, conventional depictions of The
Three Stooges so as to exploit their fame.” Id. “[W]ere we to
decide that [the artist’s] depictions were protected by the First
Amendment,” the court continued, “we cannot perceive how
the right of publicity would remain a viable right other than
in cases of falsified celebrity endorsements.” Id.

      Second, in Winter v. DC Comics, the California Supreme
Court applied the test to comic books containing characters
Johnny and Edgar Autumn, “depicted as villainous
half-worm, half-human offspring” but evoking two famous
brothers, rockers Johnny and Edgar Winter. 69 P.3d 473, 476
(Cal. 2003). The court held that “the comic books are
transformative and entitled to First Amendment protection.”
Id. at 480. It reasoned that the comic books “are not just
conventional depictions of plaintiffs but contain significant
expressive content other than plaintiffs’ mere likenesses.” Id.
at 479. “To the extent the drawings of the Autumn brothers
resemble plaintiffs at all, they are distorted for purposes of
lampoon, parody, or caricature.” Id. Importantly, the court
relied on the fact that the brothers “are but cartoon characters
. . . in a larger story, which is itself quite expressive.” Id.

   Third, in Kirby v. Sega of America, Inc., the California
Court of Appeal applied the transformative use test to a video
game in which the user controls the dancing of “Ulala,” a
reporter from outer space allegedly based on singer Kierin
14             IN RE: NCAA LICENSING LITIG.

Kirby, whose “‘signature’ lyrical expression . . . is ‘ooh la
la.’” 50 Cal. Rptr. 3d 607, 609–10 (Ct. App. 2006). The court
held that “Ulala is more than a mere likeness or literal
depiction of Kirby,” pointing to Ulala’s “extremely tall,
slender computer-generated physique,” her “hairstyle and
primary costume,” her dance moves, and her role as “a
space-age reporter in the 25th century,” all of which were
“unlike any public depiction of Kirby.” Id. at 616. “As in
Winter, Ulala is a ‘fanciful, creative character’ who exists in
the context of a unique and expressive video game.” Id. at
618.

    Finally, in No Doubt v. Activision Publishing, Inc., the
California Court of Appeal addressed Activision’s Band Hero
video game. 122 Cal. Rptr. 3d 397, 400 (Ct. App. 2011),
petition for review denied, 2011 Cal. LEXIS 6100 (Cal. June
8, 2011) (No. B223996). In Band Hero, users simulate
performing in a rock band in time with popular songs. Id. at
401. Users choose from a number of avatars, some of which
represent actual rock stars, including the members of the rock
band No Doubt. Id. at 401. Activision licensed No Doubt’s
likeness, but allegedly exceeded the scope of the license by
permitting users to manipulate the No Doubt avatars to play
any song in the game, solo or with members of other bands,
and even to alter the avatars’ voices. Id. at 402. The court
held that No Doubt’s right of publicity prevailed despite
Activision’s First Amendment defense because the game was
not “transformative” under the Comedy III test. It reasoned
that the video game characters were “literal recreations of the
band members,” doing “the same activity by which the band
achieved and maintains its fame.” Id. at 411. According to the
court, the fact “that the avatars appear in the context of a
videogame that contains many other creative elements[ ] does
not transform the avatars into anything other than exact
                  IN RE: NCAA LICENSING LITIG.                             15

depictions of No Doubt’s members doing exactly what they
do as celebrities.” Id. The court concluded that “the
expressive elements of the game remain manifestly
subordinated to the overall goal of creating a conventional
portrait of No Doubt so as to commercially exploit its fame.”
Id. (internal quotation marks omitted).

    We have also had occasion to apply the transformative
use test. In Hilton v. Hallmark Cards, we applied the test to
a birthday card depicting Paris Hilton in a manner
reminiscent of an episode of Hilton’s reality show The Simple
Life. 599 F.3d at 899. We observed some differences between
the episode and the card, but noted that “the basic setting is
the same: we see Paris Hilton, born to privilege, working as
a waitress.” Id. at 911. We reasoned that “[w]hen we compare
Hallmark’s card to the video game in Kirby, which
transported a 1990s singer (catchphrases and all) into the 25th
century and transmogrified her into a space-age reporter, . . .
the card falls far short of the level of new expression added in
the video game.” Id. As a result, we concluded that “there is
enough doubt as to whether Hallmark’s card is transformative
under our case law that we cannot say Hallmark is entitled to
the defense as a matter of law.” Id.6



  6
    We also briefly addressed the transformative use test in a footnote in
Hoffman v. Capital Cities/ABC, Inc., 255 F.3d 1180 (9th Cir. 2001). We
indicated that if we had considered the test, we would have concluded that
an image of Dustin Hoffman from “Tootsie” that had been altered to make
it appear like he was wearing fashions from a decade later “contained
‘significant transformative elements.’” Id.at 1184 n.2; 1182–83.
“Hoffman’s body was eliminated and a new, differently clothed body was
substituted in its place. In fact, the entire theory of Hoffman’s case rests
on his allegation that the photograph is not a ‘true’ or ‘literal’ depiction of
him, but a false portrayal.” Id. at 1184 n.2.
16             IN RE: NCAA LICENSING LITIG.

    With these cases in mind as guidance, we conclude that
EA’s use of Keller’s likeness does not contain significant
transformative elements such that EA is entitled to the
defense as a matter of law. The facts of No Doubt are very
similar to those here. EA is alleged to have replicated Keller’s
physical characteristics in NCAA Football, just as the
members of No Doubt are realistically portrayed in Band
Hero. Here, as in Band Hero, users manipulate the characters
in the performance of the same activity for which they are
known in real life—playing football in this case, and
performing in a rock band in Band Hero. The context in
which the activity occurs is also similarly realistic—real
venues in Band Hero and realistic depictions of actual
football stadiums in NCAA Football. As the district court
found, Keller is represented as “what he was: the starting
quarterback for Arizona State” and Nebraska, and “the
game’s setting is identical to where the public found [Keller]
during his collegiate career: on the football field.” Keller v.
Elec. Arts, Inc., No. C 09-1967 CW, 2010 WL 530108, at *5
(N.D. Cal. Feb. 8, 2010).

    EA argues that the district court erred in focusing
primarily on Keller’s likeness and ignoring the transformative
elements of the game as a whole. Judge Thomas, our
dissenting colleague, suggests the same. See Dissent at 34.
We are unable to say that there was any error, particularly in
light of No Doubt, which reasoned much the same as the
district court in this case: “that the avatars appear in the
context of a videogame that contains many other creative
elements[ ] does not transform the avatars into anything other
than exact depictions of No Doubt’s members doing exactly
what they do as celebrities.” No Doubt, 122 Cal. Rptr. 3d at
                 IN RE: NCAA LICENSING LITIG.                          17

411.7 EA suggests that the fact that NCAA Football users can
alter the characteristics of the avatars in the game is
significant. Again, our dissenting colleague agrees. See
Dissent at 36–37. In No Doubt, the California Court of
Appeal noted that Band Hero “d[id] not permit players to
alter the No Doubt avatars in any respect.” Id. at 410. The
court went on to say that the No Doubt avatars “remain at all
times immutable images of the real celebrity musicians, in
stark contrast to the ‘fanciful, creative characters’ in Winter
and Kirby.” Id. The court explained further:

         [I]t is the differences between Kirby and the
         instant case . . . which are determinative. In
         Kirby, the pop singer was portrayed as an
         entirely new character—the space-age news
         reporter Ulala. In Band Hero, by contrast, no
         matter what else occurs in the game during the
         depiction of the No Doubt avatars, the avatars
         perform rock songs, the same activity by
         which the band achieved and maintains its


  7
    Judge Thomas argues that the “sheer number of virtual actors,” the
absence of “any evidence as to the personal marketing power of Sam
Keller,” and the relative anonymity of each individual player in NCAA
Football as compared to the public figures in other California right-of-
publicity cases all mitigate in favor of finding that the EA’s First
Amendment rights outweigh Keller’s right of publicity. See Dissent at
37–40. These facts are not irrelevant to the analysis—they all can be
considered in the framework of the five considerations from Comedy III
laid out above—but the fact is that EA elected to use avatars that mimic
real college football players for a reason. If EA did not think there was
value in having an avatar designed to mimic each individual player, it
would not go to the lengths it does to achieve realism in this regard.
Having chosen to use the players’ likenesses, EA cannot now hide behind
the numerosity of its potential offenses or the alleged unimportance of any
one individual player.
18               IN RE: NCAA LICENSING LITIG.

         fame. Moreover, the avatars perform those
         songs as literal recreations of the band
         members.       That the avatars can be
         manipulated to perform at fanciful venues
         including outer space or to sing songs the real
         band would object to singing, or that the
         avatars appear in the context of a videogame
         that contains many other creative elements,
         does not transform the avatars into anything
         other than exact depictions of No Doubt’s
         members doing exactly what they do as
         celebrities.

Id. at 410–11. Judge Thomas says that “[t]he Court of
Appeal cited character immutability as a chief factor
distinguishing [No Doubt] from Winter and Kirby.” Dissent
at 37.      Though No Doubt certainly mentioned the
immutability of the avatars, we do not read the California
Court of Appeal’s decision as turning on the inability of users
to alter the avatars. The key contrast with Winter and Kirby
was that in those games the public figures were transformed
into “fanciful, creative characters” or “portrayed as . . .
entirely new character[s].” No Doubt, 122 Cal. Rptr. 3d at
410. On this front, our case is clearly aligned with No Doubt,
not with Winter and Kirby. We believe No Doubt offers a
persuasive precedent that cannot be materially distinguished
from Keller’s case.8,9

 8
    EA further argues that No Doubt is distinguishable because the video
game company in that case entered into a license agreement which it
allegedly breached. However, the California Court of Appeal did not rely
on breach of contract in its analysis of whether the game was
transformative. 122 Cal. Rptr. 3d at 412 n.7. Keller asserts here that EA
contracted away its First Amendment rights in a licensing agreement with
the NCAA that purportedly prohibited the use of athlete likenesses.
                  IN RE: NCAA LICENSING LITIG.                           19

    The Third Circuit came to the same conclusion in Hart v.
Electronic Arts, Inc., 717 F.3d 141 (3d Cir. 2013). In Hart,
EA faced a materially identical challenge under New Jersey
right-of-publicity law, brought by former Rutgers quarterback
Ryan Hart. See id. at 163 n.28 (“Keller is simply [Hart]
incarnated in California.”). Though the Third Circuit was
tasked with interpreting New Jersey law, the court looked to
the transformative use test developed in California. See id. at
158 n.23 (noting that the right-of-publicity laws are
“strikingly similar . . . and protect similar interests” in New
Jersey and California, and that “consequently [there is] no
issue in applying balancing tests developed in California to
New Jersey”); see also id. at 165 (holding that “the
Transformative Use Test is the proper analytical framework
to apply to cases such as the one at bar”). Applying the test,
the court held that “the NCAA Football . . . games at issue . . .
do not sufficiently transform [Hart]’s identity to escape the


However, in light of our conclusion that EA is not entitled to a First
Amendment defense as a matter of law, we need not reach this issue and
leave it for the district court to address in the first instance on remand
should the finder of fact determine in post-SLAPP proceedings that EA’s
use is transformative.
 9
   In dissent, Judge Thomas suggests that this case is distinguishable from
other right-to-publicity cases because “an individual college athlete’s right
of publicity is extraordinarily circumscribed and, in practical reality, non-
existent” because “NCAA rules prohibit athletes from benefitting
economically from any success on the field.” Dissent at 41. Judge Thomas
commendably addresses the fairness of this structure, see Dissent at 41–42
n.5, but setting fairness aside, the fact is that college athletes are not
indefinitely bound by NCAA rules. Once an athlete graduates from
college, for instance, the athlete can capitalize on his success on the field
during college in any number of ways. EA’s use of a college athlete’s
likeness interferes with the athlete’s right to capitalize on his athletic
success once he is beyond the dominion of NCAA rule.
20             IN RE: NCAA LICENSING LITIG.

right of publicity claim,” reversing the district court’s grant
of summary judgment to EA. Id. at 170.

    As we have, the Third Circuit considered the potentially
transformative nature of the game as a whole, id. at 166, 169,
and the user’s ability to alter avatar characteristics, id. at
166–68. Asserting that “the lack of transformative context is
even more pronounced here than in No Doubt,” id. at 166,
and that “the ability to modify the avatar counts for little
where the appeal of the game lies in users’ ability to play as,
or alongside[,] their preferred players or team,” id. at 168
(internal quotation marks omitted), the Third Circuit agreed
with us that these changes do not render the NCAA Football
games sufficiently transformative to defeat a right-of-
publicity claim.

     Judge Ambro dissented in Hart, concluding that “the
creative components of NCAA Football contain sufficient
expressive transformation to merit First Amendment
protection.” Id. at 175 (Ambro, J., dissenting). But in
critiquing the majority opinion, Judge Ambro disregarded No
Doubt and Kirby because “they were not decided by the
architect of the Transformative Use Test, the Supreme Court
of California.” Id. at 172 n.4. He thus “d[id] not attempt to
explain or distinguish the[se cases’] holdings except to note
that [he] believe[s] No Doubt, which focused on individual
depictions rather than the work in its entirety, was wrongly
decided in light of the prior precedent in Comedy III and
Winter.” Id. We recognize that we are bound only by the
decisions of a state’s highest court and not by decisions of the
state’s intermediate appellate court when considering state-
law issues sitting in diversity jurisdiction. See In re Kirkland,
915 F.2d 1236, 1238–39 (9th Cir. 1990). Nonetheless, where
there is no binding precedent from the state’s highest court,
                  IN RE: NCAA LICENSING LITIG.                           21

we “must predict how the highest state court would decide the
issue using intermediate appellate court decisions, decisions
from other jurisdictions, statutes, treatises, and restatements
as guidance.” Id. at 1239 (emphasis added). As stated above,
we believe No Doubt in particular provides persuasive
guidance. We do not believe No Doubt to be inconsistent with
the California Supreme Court’s relevant decisions, and we
will not disregard a well-reasoned decision from a state’s
intermediate appellate court in this context. Like the majority
in Hart, we rely substantially on No Doubt, and believe we
are correct to do so.

    Given that NCAA Football realistically portrays college
football players in the context of college football games, the
district court was correct in concluding that EA cannot
prevail as a matter of law based on the transformative use
defense at the anti-SLAPP stage. Cf. Hilton, 599 F.3d at
910–11.10




 10
    Judge Thomas asserts that “[t]he logical consequence of the majority
view is that all realistic depictions of actual persons, no matter how
incidental, are protected by a state law right of publicity regardless of the
creative context,” “jeopardiz[ing] the creative use of historic figures in
motion pictures, books, and sound recordings.” Dissent at 43. We reject
the notion that our holding has such broad consequences. As discussed
above, one of the factors identified in Comedy III “requires an
examination of whether a likely purchaser’s primary motivation is to buy
a reproduction of the celebrity, or to buy the expressive work of that
artist.” McCarthy, supra, § 8:72; see Comedy III, 21 P.3d at 809.
Certainly this leaves room for distinguishing between this case—where we
have emphasized EA’s primary emphasis on reproducing reality—and
cases involving other kinds of expressive works.
22               IN RE: NCAA LICENSING LITIG.

                                   B

    EA urges us to adopt for right-of-publicity claims the
broader First Amendment defense that we have previously
adopted in the context of false endorsement claims under the
Lanham Act: the Rogers test.11 See Brown v. Elec. Arts, No.
09-56675, slip op. at 5–6 (applying the Rogers test to a
Lanham Act claim brought by former NFL player Jim Brown
relating to the use of his likeness in EA’s Madden NFL video
games).

    Rogers v. Grimaldi is a landmark Second Circuit case
balancing First Amendment rights against claims under the
Lanham Act. 875 F.2d 994 (2d Cir. 1989). The case involved
a suit brought by the famous performer Ginger Rogers against
the producers and distributors of Ginger and Fred, a movie
about two fictional Italian cabaret performers who imitated
Rogers and her frequent performing partner Fred Astaire. Id.
at 996–97. Rogers alleged both a violation of the Lanham Act
for creating the false impression that she endorsed the film
and infringement of her common law right of publicity. Id. at
997.

    The Rogers court recognized that “[m]ovies, plays, books,
and songs are all indisputably works of artistic expression and
deserve protection,” but that “[t]he purchaser of a book, like
the purchaser of a can of peas, has a right not to be misled as


  11
    Keller argues that EA never asked the district court to apply Rogers
and has therefore waived the issue on appeal. Although it could have been
more explicit, EA’s anti-SLAPP motion did cite Rogers and argue that
Keller had not alleged that his likeness was “wholly unrelated” to the
content of the video game or a “disguised commercial advertisement,” the
two prongs of the Rogers test.
               IN RE: NCAA LICENSING LITIG.                    23

to the source of the product.” Id. “Consumers of artistic
works thus have a dual interest: They have an interest in not
being misled and they also have an interest in enjoying the
results of the author’s freedom of expression.” Id. at 998. The
Rogers court determined that titles of artistic or literary works
were less likely to be misleading than “the names of ordinary
commercial products,” and thus that Lanham Act protections
applied with less rigor when considering titles of artistic or
literary works than when considering ordinary products. Id.
at 999–1000. The court concluded that “in general the Act
should be construed to apply to artistic works only where the
public interest in avoiding consumer confusion outweighs the
public interest in free expression.” Id. at 999. The court
therefore held:

        In the context of allegedly misleading titles
        using a celebrity’s name, that balance will
        normally not support application of the
        [Lanham] Act unless the title has no artistic
        relevance to the underlying work whatsoever,
        or, if it has some artistic relevance, unless the
        title explicitly misleads as to the source or the
        content of the work.

Id.

    We first endorsed the Rogers test for Lanham Act claims
involving artistic or expressive works in Mattel, Inc. v. MCA
Records, Inc., 296 F.3d 894, 902 (9th Cir. 2002). We agreed
that, in the context of artistic and literary titles, “[c]onsumers
expect a title to communicate a message about the book or
movie, but they do not expect it to identify the publisher or
producer,” and “adopt[ed] the Rogers standard as our own.”
Id. Then, in E.S.S. Entertainment 2000, Inc. v. Rock Star
24             IN RE: NCAA LICENSING LITIG.

Videos, Inc., we considered a claim by a strip club owner that
video game maker Rock Star incorporated its club logo into
the game’s virtual depiction of East Los Angeles, violating
the club’s trademark right to that logo. 547 F.3d 1095,
1096–98 (9th Cir. 2008). We held that Rock Star’s use of the
logo and trade dress was protected by the First Amendment
and that it therefore could not be held liable under the
Lanham Act. Id. at 1099–1101. In so doing, we extended the
Rogers test slightly, noting that “[a]lthough this test
traditionally applies to uses of a trademark in the title of an
artistic work, there is no principled reason why it ought not
also apply to the use of a trademark in the body of the work.”
Id. at 1099.

    In this case, EA argues that we should extend this test,
created to evaluate Lanham Act claims, to apply to right-of-
publicity claims because it is “less prone to misinterpretation”
and “more protective of free expression” than the
transformative use defense. Although we acknowledge that
there is some overlap between the transformative use test
formulated by the California Supreme Court and the Rogers
test, we disagree that the Rogers test should be imported
wholesale for right-of-publicity claims. Our conclusion on
this point is consistent with the Third Circuit’s rejection of
EA’s identical argument in Hart. See Hart, 717 F.3d at
154–58. As the history and development of the Rogers test
makes clear, it was designed to protect consumers from the
risk of consumer confusion—the hallmark element of a
Lanham Act claim. See Cairns v. Franklin Mint Co., 292 F.3d
1139, 1149 (9th Cir. 2002). The right of publicity, on the
other hand, does not primarily seek to prevent consumer
confusion. See Hart, 717 F.3d at 158 (“[T]he right of
publicity does not implicate the potential for consumer
confusion . . . .”). Rather, it primarily “protects a form of
              IN RE: NCAA LICENSING LITIG.                 25

intellectual property [in one’s person] that society deems to
have some social utility.” Comedy III, 21 P.3d at 804. As the
California Supreme Court has explained:

       Often considerable money, time and energy
       are needed to develop one’s prominence in a
       particular field. Years of labor may be
       required before one’s skill, reputation,
       notoriety or virtues are sufficiently developed
       to permit an economic return through some
       medium of commercial promotion. For some,
       the investment may eventually create
       considerable commercial value in one’s
       identity.

Id. at 804–05 (internal quotation marks and citations
omitted).

    The right of publicity protects the celebrity, not the
consumer. Keller’s publicity claim is not founded on an
allegation that consumers are being illegally misled into
believing that he is endorsing EA or its products. Indeed, he
would be hard-pressed to support such an allegation absent
evidence that EA explicitly misled consumers into holding
such a belief. See Brown v. Elec. Arts, No. 09-56675, slip op.
at 23 (holding under the Rogers test that, since “Brown’s
likeness is artistically relevant to the [Madden NFL] games
and there are no alleged facts to support the claim that EA
explicitly misled consumers as to Brown’s involvement with
the games,” “the public interest in free expression outweighs
the public interest in avoiding consumer confusion”). Instead,
Keller’s claim is that EA has appropriated, without
permission and without providing compensation, his talent
and years of hard work on the football field. The reasoning of
26            IN RE: NCAA LICENSING LITIG.

the Rogers and Mattel courts—that artistic and literary works
should be protected unless they explicitly mislead
consumers—is simply not responsive to Keller’s asserted
interests here. Cf. Hart, 717 F.3d at 157 (“Effectively, [EA]
argues that [Hart] should be unable to assert a claim for
appropriating his likeness as a football player precisely
because his likeness was used for a game about football.
Adopting this line of reasoning threatens to turn the right of
publicity on its head.”).

    We recognize that Rogers also dealt with a right-of-
publicity claim—one under Oregon law—and applied a
modified version of its Lanham Act test in order to adapt to
that particular context:

       In light of the Oregon Court’s concern for the
       protection of free expression, . . . the right of
       publicity [would not] bar the use of a
       celebrity’s name in a movie title unless the
       title was “wholly unrelated” to the movie or
       was “simply a disguised commercial
       advertisement for the sale of goods or
       services.”
875 F.2d at 1004. However, the Rogers court was faced with
a situation in which the “Oregon Courts . . . [had] not
determined the scope of the common law right of publicity in
that state.” Id. at 1002. In the absence of clear state-law
precedent, the Rogers court was “obliged to engage in the
uncertain task of predicting what the New York courts would
predict the Oregon courts would rule as to the contours of a
right of publicity under Oregon law.” Id. In light of Comedy
III and its progeny, we are faced with no such uncertain task.
               IN RE: NCAA LICENSING LITIG.                  27

    Lastly, we note that the only circuit court to import the
Rogers test into the publicity arena, the Sixth Circuit, has
done so inconsistently. In Parks v. LaFace Records, the Sixth
Circuit indicated that the Rogers test was appropriate for
right-of-publicity claims, noting that the Restatement (Third)
of Unfair Competition had endorsed use of the test in that
context. 329 F.3d 437, 461 (6th Cir. 2003) (citing
Restatement (Third) of Unfair Competition § 47 cmt. c).
Subsequently, in ETW Corp. v. Jireh Publishing, Inc., the
court acknowledged the Parks decision but did not apply the
Rogers test to the Ohio right-of-publicity claim in question.
332 F.3d at 915, 936 & n.17 (6th Cir. 2003). Instead, the
court applied a balancing test from comment d in the
Restatement (analyzing “the substantiality and market effect
of the use of the celebrity’s image . . . in light of the
informational and creative content”), as well as the
transformative use test from Comedy III. Id. at 937–38; see
Hart, 717 F.3d at 157 (“We find Parks to be less than
persuasive [as to the applicability of the Rogers test to right-
of-publicity cases] given that just over a month later another
panel of the Sixth Circuit decided [ETW], a right of publicity
case where the Circuit applied the Transformative Use
Test.”). Similarly, the Tenth Circuit in Cardtoons, L.C. v.
Major League Baseball Players Ass’n, 95 F.3d 959 (10th Cir.
1996), and the Eighth Circuit in C.B.C. Distribution and
Marketing, Inc. v. Major League Baseball Advanced Media,
L.P., 505 F.3d 818 (8th Cir. 2007), rejected the Rogers test in
favor of a flexible case-by-case approach that takes into
account the celebrity’s interest in retaining his or her
publicity and the public’s interest in free expression.
Therefore, we decline EA’s invitation to extend the Rogers
test to right-of-publicity claims.
28            IN RE: NCAA LICENSING LITIG.

                              C

    California has developed two additional defenses aimed
at protecting the reporting of factual information under state
law. One of these defenses only applies to common law right-
of-publicity claims while the other only applies to statutory
right-of-publicity claims. Montana v. San Jose Mercury
News, Inc., 40 Cal. Rptr. 2d 639, 640 (Ct. App. 1995).
Liability will not lie for common law right-of-publicity
claims for the “publication of matters in the public interest.”
Id. at 640–41. Similarly, liability will not lie for statutory
right-of-publicity claims for the “use of a name, voice,
signature, photograph, or likeness in connection with any
news, public affairs, or sports broadcast or account, or any
political campaign.” Cal. Civ. Code § 3344(d). Although
these defenses are based on First Amendment concerns, Gill
v. Hearst Publ’g Co., 253 P.2d 441, 443–44 (Cal. 1953), they
are not coextensive with the Federal Constitution, New Kids
on the Block v. News Am. Publ’g, Inc., 971 F.2d 302, 310
n.10 (9th Cir. 1992), and their application is thus a matter of
state law.

    EA argues that these defenses give it the right to
“incorporate athletes’ names, statistics, and other
biographical information” into its expressive works, as the
defenses were “designed to create ‘extra breathing space’ for
the use of a person’s name in connection with matters of
public interest.” Keller responds that the right of publicity
yields to free use of a public figure’s likeness only to the
extent reasonably required to report information to the public
or publish factual data, and that the defenses apply only to
broadcasts or accounts of public affairs, not to EA’s NCAA
Football games, which do not contain or constitute such
reporting about Keller.
               IN RE: NCAA LICENSING LITIG.                  29

    California courts have generally analyzed the common
law defense and the statutory defense separately, but it is
clear that both defenses protect only the act of publishing or
reporting. By its terms, § 3344(d) is limited to a “broadcast or
account,” and we have confirmed that the common law
defense is about a publication or reporting of newsworthy
items. Hilton, 599 F.3d at 912. However, most of the
discussion by California courts pertains to whether the subject
matter of the communication is of “public interest” or related
to “news” or “public affairs,” leaving little guidance as to
when the communication constitutes a publication or
reporting.

    For instance, in Dora v. Frontline Video, Inc., a well-
known surfer sued the producer of a documentary on surfing
entitled “The Legends of Malibu,” claiming misappropriation
of his name and likeness. 18 Cal. Rptr. 2d 790, 791 (Ct. App.
1993). The court held that the documentary was protected
because it was “a fair comment on real life events which have
caught the popular imagination.” Id. at 792 (internal quotation
marks omitted). The court explained that surfing “has created
a lifestyle that influences speech, behavior, dress, and
entertainment,” has had “an economic impact,” and “has also
had a significant influence on the popular culture,” such that
“[i]t would be difficult to conclude that a surfing
documentary does not fall within the category of public
affairs.” Id. at 794–95. Similarly, in Gionfriddo v. Major
League Baseball, retired professional baseball players alleged
that Major League Baseball violated their right of publicity
by displaying “factual data concerning the players, their
performance statistics, and verbal descriptions and video
depictions of their play” in game programs and on its website.
114 Cal. Rptr. 2d 307, 314 (Ct. App. 2001). The court
reasoned that “[t]he recitation and discussion of factual data
30               IN RE: NCAA LICENSING LITIG.

concerning the athletic performance of these plaintiffs
command a substantial public interest, and, therefore, is a
form of expression due substantial constitutional protection.”
Id. at 315. And in Montana v. San Jose Mercury News, Inc.,
former NFL quarterback Joe Montana brought a right-of-
publicity action against a newspaper for selling posters
containing previously published pages from the newspaper
depicting the many Super Bowl victories by Montana and the
San Francisco 49ers. Montana, 40 Cal. Rptr. 2d at 639–40.
The court found that “[p]osters portraying the 49’ers’ [sic]
victories are . . . a form of public interest presentation to
which protection must be extended.” Id. at 641 (internal
quotation marks omitted).

    We think that, unlike in Gionfriddo, Montana, and Dora,
EA is not publishing or reporting factual data. EA’s video
game is a means by which users can play their own virtual
football games, not a means for obtaining information about
real-world football games. Although EA has incorporated
certain actual player information into the game (height,
weight, etc.), its case is considerably weakened by its
decision not to include the athletes’ names along with their
likenesses and statistical data. EA can hardly be considered
to be “reporting” on Keller’s career at Arizona State and
Nebraska when it is not even using Keller’s name in
connection with his avatar in the game. Put simply, EA’s
interactive game is not a publication of facts about college
football; it is a game, not a reference source. These state law
defenses, therefore, do not apply.12


 12
    We similarly reject Judge Thomas’s argument that Keller’s right-of-
publicity claim should give way to the First Amendment in light of the
fact that “the essence of NCAA Football is founded on publicly available
data.” Dissent at 40. Judge Thomas compares NCAA Football to the
                  IN RE: NCAA LICENSING LITIG.                          31

                                    III

    Under California’s transformative use defense, EA’s use
of the likenesses of college athletes like Samuel Keller in its
video games is not, as a matter of law, protected by the First
Amendment. We reject EA’s suggestion to import the Rogers
test into the right-of-publicity arena, and conclude that state-
law defenses for the reporting of information do not protect
EA’s use.

    AFFIRMED.




fantasy baseball products that the Eighth Circuit deemed protected by the
First Amendment in the face of a right-of-publicity claim in C.B.C.
Distribution and Marketing, 505 F.3d at 823–24. Dissent at 40. But there
is a big difference between a video game like NCAA Football and fantasy
baseball products like those at issue in C.B.C. Those products merely
“incorporate[d] the names along with performance and biographical data
of actual major league baseball players.” Id. at 820. NCAA Football, on
the other hand, uses virtual likenesses of actual college football players.
It is seemingly true that each likeness is generated largely from publicly
available data—though, as Judge Thomas acknowledges, EA solicits
certain information directly from schools—but finding this fact dispositive
would neuter the right of publicity in our digital world. Computer
programmers with the appropriate expertise can create a realistic likeness
of any celebrity using only publicly available data. If EA creates a virtual
likeness of Tom Brady using only publicly available data—public images
and videos of Brady—does EA have free reign to use that likeness in
commercials without violating Brady’s right of publicity? We think not,
and thus must reject Judge Thomas’s point about the public availability of
much of the data used given that EA produced and used actual likenesses
of the athletes involved.
32             IN RE: NCAA LICENSING LITIG.

THOMAS, Circuit Judge, dissenting:

    Because the creative and transformative elements of
Electronic Arts’ NCAA Football video game series
predominate over the commercial use of the athletes’
likenesses, the First Amendment protects EA from liability.
Therefore, I respectfully dissent.

                               I

    As expressive works, video games are entitled to First
Amendment protection. Brown v. Entm’t Merchs. Ass’n,
131 S. Ct. 2729, 2733 (2011). The First Amendment affords
additional protection to NCAA Football because it involves a
subject of substantial public interest: collegiate football.
Moore v. Univ. of Notre Dame, 968 F. Supp. 1330, 1337
(N.D. Ind. 1997). Because football is a matter of public
interest, the use of the images of athletes is entitled to
constitutional protection, even if profits are involved.
Montana v. San Jose Mercury News, Inc., 40 Cal. Rptr. 2d
639, 643 n.2 (Cal. Ct. App. 1995); see also Cal. Civ. Code
§ 3344(d) (exempting from liability the “use of a name . . . or
likeness in connection with any . . . public affairs, or sports
broadcast or account”).

    Where it is recognized, the tort of appropriation is a
creature of common law or statute, depending on the
jurisdiction. However, the right to compensation for the
misappropriation for commercial use of one’s image or
celebrity is far from absolute. In every jurisdiction, any right
of publicity must be balanced against the constitutional
protection afforded by the First Amendment. Courts have
employed a variety of methods in balancing the rights. See,
e.g., Doe v. TCI Cablevision, 110 S.W.3d 363, 374 (Mo.
                  IN RE: NCAA LICENSING LITIG.                           33

2003) (en banc). The California Supreme Court applies a
“transformative use” test it formulated in Comedy III
Productions, Inc. v. Gary Saderup, Inc., 21 P.3d 797 (Cal.
2001).1

    As the majority properly notes, the transformative use
defense is “a balancing test between the First Amendment
and the right of publicity based on whether the work in
question adds significant creative elements so as to be
transformed into something more than a mere celebrity
likeness or imitation.” Comedy III, 21 P.3d at 799. The
rationale for the test, as the majority notes, is that “when a
work contains significant transformative elements, it is not
only especially worthy of First Amendment protection, but it
is also less likely to interfere with the economic interest
protected by the right of publicity.” Id. at 808.

    The five considerations articulated in Comedy III, and
cited by the majority, are whether: (1) the celebrity likeness
is one of the raw materials from which an original work is
synthesized; (2) the work is primarily the defendant’s own
expression if the expression is something other than the
likeness of the celebrity; (3) the literal and imitative or
creative elements predominate in the work; (4) the


 1
   I agree with the majority that the test articulated in Rogers v. Grimaldi,
875 F.2d 994 (2d Cir. 1989), should not be employed in this context. The
Rogers test is appropriately applied in Lanham Act cases, where the
primary concern is with the danger of consumer confusion when a work
is depicted as something it is not. 15 U.S.C. § 1125(a)(1). However, the
right of publicity is an economic right to use the value of one own’s
celebrity. Zacchini v. Scripps-Howard Broad. Co., 433 U.S. 562, 576–77
(1977). Therefore, a more nuanced balancing is required. In our context,
I believe the transformative use test—if correctly applied to the work as
a whole—provides the proper analytical framework.
34               IN RE: NCAA LICENSING LITIG.

marketability and economic value of the challenged work
derives primarily from the fame of the celebrity depicted; and
(5) an artist’s skill and talent has been manifestly
subordinated to the overall goal of creating a conventional
portrait of a celebrity so as to commercially exploit the
celebrity’s fame. Id. at 809–10.

    Although these considerations are often distilled as
analytical factors, Justice Mosk was careful in Comedy III
not to label them as such. Indeed, the focus of Comedy III is
a more holistic examination of whether the transformative
and creative elements of a particular work predominate over
commercially based literal or imitative depictions. The
distinction is critical, because excessive deconstruction of
Comedy III can lead to misapplication of the test. And it is at
this juncture that I must respectfully part ways with my
colleagues in the majority.

    The majority confines its inquiry to how a single athlete’s
likeness is represented in the video game, rather than
examining the transformative and creative elements in the
video game as a whole. In my view, this approach
contradicts the holistic analysis required by the
transformative use test. See Hart v. Elec. Arts, Inc., 717 F.3d
141, 170–76 (3d Cir. 2013) (Ambro, J., dissenting).2 The
salient question is whether the entire work is transformative,
and whether the transformative elements predominate, rather
than whether an individual persona or image has been altered.




  2
     I agree fully with Judge Ambro’s excellent dissent in Hart, which
describes the analytic flaws of applying a transformative use test outside
the context of the work as a whole.
               IN RE: NCAA LICENSING LITIG.                 35

    When EA’s NCAA Football video game series is
examined carefully, and put in proper context, I conclude that
the creative and transformative elements of the games
predominate over the commercial use of the likenesses of the
athletes within the games.

                              A

     The first step in conducting a balancing is to examine the
creative work at issue. At its essence, EA’s NCAA Football
is a work of interactive historical fiction. Although the game
changes from year to year, its most popular features
predominately involve role-playing by the gamer. For
example, a player can create a virtual image of himself as a
potential college football player. The virtual player decides
which position he would like to play, then participates in a
series of “tryouts” or competes in an entire high school
season to gauge his skill. Based on his performance, the
virtual player is ranked and available to play at select
colleges. The player chooses among the colleges, then
assumes the role of a college football player. He also selects
a major, the amount of time he wishes to spend on social
activities, and practice—all of which may affect the virtual
player’s performance. He then plays his position on the
college team. In some versions of the game, in another mode,
the virtual player can engage in a competition for the
Heisman Trophy. In another popular mode, the gamer
becomes a virtual coach. The coach scouts, recruits, and
develops entirely fictional players for his team. The coach
can then promote the team’s evolution over decades of
seasons.

    The college teams that are supplied in the game do
replicate the actual college teams for that season, including
36             IN RE: NCAA LICENSING LITIG.

virtual athletes who bear the statistical and physical
dimensions of the actual college athletes. But, unlike their
professional football counterparts in the Madden NFL series,
the NCAA football players in these games are not identified.

     The gamers can also change their abilities, appearances,
and physical characteristics at will. Keller’s impressive
physical likeness can be morphed by the gamer into an
overweight and slow virtual athlete, with anemic passing
ability. And the gamer can create new virtual players out of
whole cloth. Players can change teams. The gamer could pit
Sam Keller against himself, or a stronger or weaker version
of himself, on a different team. Or the gamer could play the
game endlessly without ever encountering Keller’s avatar. In
the simulated games, the gamer controls not only the conduct
of the game, but the weather, crowd noise, mascots, and other
environmental factors. Of course, one may play the game
leaving the players unaltered, pitting team against team. But,
in this context as well, the work is one of historic fiction. The
gamer controls the teams, players, and games.

    Applying the Comedy III considerations to NCAA
Football in proper holistic context, the considerations favor
First Amendment protection. The athletic likenesses are but
one of the raw materials from which the broader game is
constructed. The work, considered as a whole, is primarily
one of EA’s own expression. The creative and transformative
elements predominate over the commercial use of likenesses.
The marketability and economic value of the game comes
from the creative elements within, not from the pure
commercial exploitation of a celebrity image. The game is
not a conventional portrait of a celebrity, but a work
consisting of many creative and transformative elements.
               IN RE: NCAA LICENSING LITIG.                    37

    The video game at issue is much akin to the creations the
California Supreme Court found protected in Winter v. DC
Comics, 69 P.3d 473, 476 (Cal. 2003), where the two fabled
guitarists Johnny and Edgar Winter were easily identifiable,
but depicted as chimeras. It is also consistent with the
California Court of Appeal’s decision in Kirby v. Sega of
America, Inc., 50 Cal. Rptr. 3d 607, 609–10 (Cal. Ct. App.
2006), where a character easily identified as singer Kierin
Kirby, more popularly known as Lady Miss Kier, was
transformed into a “‘fanciful, creative character’ who exists
in the context of a unique and expressive video game.” Id. at
618. So, too, are the virtual players who populate the world
of the NCAA Football series.

     No Doubt v. Activision Publishing, Inc., 122 Cal. Rptr. 3d
397 (Cal. Ct. App. 2011), is not to the contrary. The literal
representations in No Doubt were not, and could not be,
transformed in any way. Indeed, in No Doubt, the
bandmembers posed for motion-capture photography to allow
reproduction of their likenesses, id. at 402, and the Court of
Appeal underscored the fact that the video game did not
“permit players to alter the No Doubt avatars in any respect”
and the avatars remained “at all times immutable images of
the real celebrity musicians,” id. at 410. The Court of Appeal
cited character immutability as a chief factor distinguishing
that case from Winter and Kirby. Id. Unlike the avatars in
No Doubt, the virtual players in NCAA Football are
completely mutable and changeable at the whim of the gamer.
The majority places great reliance on No Doubt as support for
its proposition that the initial placement of realistic avatars in
the game overcomes the First Amendment’s protection, but
the Court of Appeal in No Doubt rejected such a cramped
construction, noting that “even literal reproductions of
celebrities may be ‘transformed’ into expressive works based
38                IN RE: NCAA LICENSING LITIG.

on the context into which the celebrity image is placed.” Id.
at 410 (citing Comedy III, 21 P.3d at 797).3

    Unlike the majority, I would not punish EA for the
realism of its games and for the skill of the artists who
created realistic settings for the football games. Majority op.
at 21 n.10. That the lifelike roar of the crowd and the crunch
of pads contribute to the gamer’s experience demonstrates
how little of NCAA Football is driven by the particular
likeness of Sam Keller, or any of the other plaintiffs, rather
than by the game’s artistic elements.

    In short, considering the creative elements alone in this
case satisfies the transformative use test in favor of First
Amendment protection.

                                    B

    Although one could leave the analysis with an
examination of the transformative and creative aspects of the
game, a true balancing requires an inquiry as to the other side
of the scales: the publicity right at stake. Here, as well, the
NCAA Football video game series can be distinguished from
the traditional right of publicity cases, both from a
quantitative and a qualitative perspective.

    As a quantitative matter, NCAA Football is different from
other right of publicity cases in the sheer number of virtual
actors involved. Most right of publicity cases involve either
one celebrity, or a finite and defined group of celebrities.


 3
  Of course, to the extent that the Court of Appeal’s opinion in No Doubt
may be read to be in tension with the transformative use test as articulated
by the California Supreme Court in Comedy III and Winter, it must yield.
              IN RE: NCAA LICENSING LITIG.                  39

Comedy III involved literal likenesses of the Three Stooges.
Hilton v. Hallmark Cards, 599 F.3d 894, 909–12 (9th Cir.
2009), involved the literal likeness of Paris Hilton. Winter
involved the images of the rock star brother duo. Kirby
involved the likeness of one singer. No Doubt focused on the
likenesses of the members of a specific legendary band.

    In contrast, NCAA Football includes not just Sam Keller,
but thousands of virtual actors. This consideration is of
particular significance when we examine, as instructed by
Comedy III, whether the source of the product marketability
comes from creative elements or from pure exploitation of a
celebrity image. 21 P.3d at 810. There is not, at this stage of
the litigation, any evidence as to the personal marketing
power of Sam Keller, as distinguished from the appeal of the
creative aspects of the product. Regardless, the sheer number
of athletes involved inevitably diminish the significance of
the publicity right at issue. Comedy III involved literal
depictions of the Three Stooges on lithographs and T-shirts.
Winter involved characters depicted in a comic strip. Kirby
and No Doubt involved pivotal characters in a video game.
The commercial image of the celebrities in each case was
central to the production, and its contact with the consumer
was immediate and unavoidable. In contrast, one could play
NCAA Football thousands of times without ever encountering
a particular avatar. In context of the collective, an
individual’s publicity right is relatively insignificant. Put
another way, if an anonymous virtual player is tackled in an
imaginary video game and no one notices, is there any right
of publicity infringed at all?

   The sheer quantity of the virtual players in the game
underscores the inappropriateness of analyzing the right of
publicity through the lens of one likeness only. Only when
40               IN RE: NCAA LICENSING LITIG.

the creative work is considered in complete context can a
proper analysis be conducted.

    As a qualitative matter, the essence of NCAA Football is
founded on publicly available data, which is not protected by
any individual publicity rights. It is true that EA solicits and
receives information directly from colleges and universities.
But the information is hardly proprietary. Personal vital
statistics for players are found in college programs and media
guides. Likewise, playing statistics are easily available. In
this respect, the information used by EA is indistinguishable
from the information used in fantasy athletic leagues, for
which the First Amendment provides protection, C.B.C.
Distribution & Mktg., Inc. v. Major League Baseball
Advanced Media, L.P., 505 F.3d 818, 823–24 (8th Cir. 2007),
or much beloved statistical board games, such as Strat-O-
Matic. An athlete’s right of publicity simply does not
encompass publicly available statistical data. See, e.g., IMS
Health Inc. v. Sorrell, 630 F.3d 263, 271-72 (2d Cir. 2010)
(“The First Amendment protects ‘[e]ven dry information,
devoid of advocacy, political relevance, or artistic
expression.’” (quoting Universal City Studios, Inc. v. Corley,
273 F.3d 429, 446 (2d Cir. 2001)) (alteration in original)).4

    Further, the structure of the game is not founded on
exploitation of an individual’s publicity rights. The players
are unidentified and anonymous. It is true that third-party

 4
    Contrary to the majority’s suggestion, I do not claim that any use of a
likeness founded on publicly available information is transformative.
Majority op. 30–31 n.12. The majority’s analogy to a commercial
featuring Tom Brady is inapposite for at least two reasons: (1) a
commercial is not interactive in the same way that NCAA Football is, and
(2) Brady’s marketing power is well established, while that of the
plaintiffs is not.
               IN RE: NCAA LICENSING LITIG.                 41

software is available to quickly identify the players, but that
is not part of the EA package. And the fact that the players
can be identified by the knowledgeable user by their position,
team, and statistics is somewhat beside the point. The issue
is whether the marketability of the product is driven by an
individual celebrity, or by the game itself. Comedy III,
21 P.3d at 810. Player anonymity, while certainly not a
complete defense, bears on the question of how we balance
the right of publicity against the First Amendment. This
feature of the game places it in stark contrast with No Doubt,
where the whole point of the enterprise was the successful
commercial exploitation of the specifically identified, world-
famous musicians.

    Finally, as a qualitative matter, the publicity rights of
college athletes are remarkably restricted. This consideration
is critical because the “right to exploit commercially one’s
celebrity is primarily an economic right.” Gionfriddo v.
Major League Baseball, 114 Cal. Rptr. 2d 307, 318 (Cal. Ct.
App. 2001). NCAA rules prohibit athletes from benefitting
economically from any success on the field. NCAA Bylaw
12.5 specifically prohibits commercial licensing of an NCAA
athlete’s name or picture. NCAA, 2012–13 NCAA Division
I Manual § 12.5.2.1 (2012). Before being allowed to compete
each year, all Division I NCAA athletes must sign a contract
stating that they understand the prohibition on licensing and
affirming that they have not violated any amateurism rules.
In short, even if an athlete wished to license his image to EA,
the athlete could not do so without destroying amateur status.
Thus, an individual college athlete’s right of publicity is
42                     IN RE: NCAA LICENSING LITIG.

extraordinarily circumscribed and, in practical reality, non-
existent.5

    In sum, even apart from consideration of transformative
elements, examination of the right of publicity in question
also resolves the balance in favor of the First Amendment.
The quantity of players involved dilutes the commercial
impact of any particular player and the scope of the publicity
right is significantly reduced by the fact that: (1) a player
cannot own the individual, publicly available statistics on
which the game is based; (2) the players are not identified in
the game; and (3) NCAA college athletes do not have the




   5
     The issue of whether this structure is fair to the student athlete is
beyond the scope of this appeal, but forms a significant backdrop to the
discussion. The NCAA received revenues of $871.6 million in fiscal year
2011–12, with 81% of the money coming from television and marketing
fees. However, few college athletes will ever receive any professional
compensation. The NCAA reports that in 2011, there were 67,887 college
football players. Of those, 15,086 were senior players, and only 255
athletes were drafted for a professional team. Thus, only 1.7% of seniors
received any subsequent professional economic compensation for their
athletic endeavors. NCAA, Estimated Probability of Competing in
Athletics Beyond the High School Interscholastic Level (2011), available
at http://www.ncaa.org/wps/wcm/connect/public/ncaa/pdfs/
2011/2011+probability+of+going+pro.

     And participation in college football can come at a terrible cost. The
NCAA reports that, during a recent five-year period, college football
players suffered 41,000 injuries, including 23 non-fatal catastrophic
injuries and 11 fatalties from indirect catastrophic injuries. NCAA,
Football Injuries: Data From the 2004/05 to 2008/09 Seasons, available
a t h t t p : / / w w w . n c a a . o r g / wp s / wc m / c o n n e c t / p u b l i c / n c a a /
health+and+safety/sports+injuries/resources/football+injuries.
                 IN RE: NCAA LICENSING LITIG.                        43

right to license their names and likenesses, even if they chose
to do so.6

                                   II

     Given the proper application of the transformative use
test, Keller is unlikely to prevail. The balance of interests
falls squarely on the side of the First Amendment. The stakes
are not small. The logical consequence of the majority view
is that all realistic depictions of actual persons, no matter how
incidental, are protected by a state law right of publicity
regardless of the creative context. This logic jeopardizes the
creative use of historic figures in motion pictures, books, and
sound recordings. Absent the use of actual footage, the
motion picture Forrest Gump might as well be just a box of
chocolates. Without its historical characters, Midnight in
Paris would be reduced to a pedestrian domestic squabble.
The majority’s holding that creative use of realistic images
and personas does not satisfy the transformative use test
cannot be reconciled with the many cases affording such




  6
     While acknowledging that these considerations are relevant to the
Comedy III analysis, the majority says EA’s use of realistic likenesses
demonstrates that it sees “value in having an avatar designed to mimic
each individual player.” Majority op. at 17 n.7. But the same is true of
any right of publicity case. The defendants in Winter saw value in using
comic book characters that resembled the Winter brothers. Andy
Warhol—whose portraits were discussed in Comedy III—saw value in
using images of celebrities such as Marilyn Monroe. In those cases, the
products’ marketability derives primarily from the creative elements, not
from a pure commercial exploitation of a celebrity image. The same is
true of NCAA Football.
44               IN RE: NCAA LICENSING LITIG.

works First Amendment protection.7 I respectfully disagree
with this potentially dangerous and out-of-context
interpretation of the transformative use test.

      For these reasons, I respectfully dissent.




  7
    See, e.g., ETW Corp. v. Jireh Publ’g, Inc., 332 F.3d 915 (6th Cir.
2003) (affording First Amendment protection to an artist’s use of
photographs of Tiger Woods); J. Thomas McCarthy, The Rights of
Publicity and Privacy § 8.65 (2013 ed.) (collecting cases); Hart, 717 F.3d
at 173 (Ambro, J., dissenting) (describing cases).